10. Temporary provisions concerning rates of VAT (vote)
- Report: Ieke van den Burg
- Before the vote:
Chairman of the Committee on Economic and Monetary Affairs. - (FR) Madam President, the Committee on Economic and Monetary Affairs voted for the report by Ieke van den Burg on 21 November 2007, and the Council took a decision along the same lines last week. This is not the first time that we have had to make an urgent statement on these matters, and we wish to lend the Commissioner our support in his bid to achieve a stabilised system.
In this regard, however, we are taking the opportunity afforded by the report to transmit some very clear messages. The first is that we need to determine whether or not the idea of definite arrangements based on the country of origin is still the aim of the European Union. We also need to offer the Member States more flexibility in the use of lower rates for goods of basic necessity for social, economic, cultural and environmental reasons. We must also offer the Member States space to use lower rates in terms of political objectives.
Finally, we need to authorise lower VAT rates to assist labour-intensive services. Parliament is willing to play its part and will support the Commissioner in his determination to find a viable solution to this issue.